

116 S1833 : Restore the Harmony Way Bridge Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



ID116th CONGRESS1st SessionS. 1833IN THE HOUSE OF REPRESENTATIVESJuly 19, 2019Referred to the Committee on Transportation and InfrastructureAN ACTTo transfer a bridge over the Wabash River to the New Harmony River Bridge Authority and the New
			 Harmony and Wabash River Bridge Authority, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restore the Harmony Way Bridge Act. 2.Transfer of bridge and landNotwithstanding any provision of the Act of April 12, 1941 (55 Stat. 140, chapter 71), not later than 180 days after the date of enactment of this Act, the White County Bridge Commission shall convey, without consideration, to the New Harmony River Bridge Authority and the New Harmony and Wabash River Bridge Authority, any and all right, title, and interest of the Commission in and to the bridge across the Wabash River at or near New Harmony, Indiana, the approaches to the bridge, and the land underneath or adjacent to the bridge and the approaches to the bridge.
 3.RepealThe Act of April 12, 1941 (55 Stat. 140, chapter 71), is repealed effective on the date that the White County Bridge Commission completes the conveyance described in section 2.Passed the Senate July 17, 2019.Julie E. Adams,Secretary